Citation Nr: 1544883	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection, to include on a secondary basis, for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was properly appealed to the Board in May 2009 and the Board remanded to the agency of original jurisdiction (AOJ) in April 2013 to acquire Social Security Administration (SSA) records.  The AOJ obtained the SSA records and issued a supplemental statement of the case in July 2013.  Thus, there has been compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has recharacterized the issues on appeal in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

The Veteran underwent a VA examination for his lumbar spine disorder in July 2007.  The examiner reviewed the claims file and provided a medical opinion that the Veteran's lower back disability was less likely than not due to his two in-service motor vehicle accidents in December 1977, but more likely than not related to a post-service work injury in October 2001.  The examiner noted that the Veteran's service treatment records after the motor vehicle accidents documented back spasms, and that X-ray studies of the spine showed no bone abnormalities.  The examiner reviewed the Veteran's October 2004 to March 2007 VA treatment records and observed that they indicated that the current back disorder and compression fracture were a result of the 2001 injury.  The Veteran nevertheless contends that he has experienced continuous lower back pain since his two motor vehicle accidents in 1977.  The examiner did not provide a rationale specifying why, in light of the claimed chronicity of the lower back pain, it is more likely that the Veteran's lumbar spine disorder is related to the 2001 accident and not the 1977 in-service motor vehicle accidents. 

In short, the above VA medical opinion is inadequate.  Remand is necessary to obtain an addendum medical nexus opinion regarding the etiology of the Veteran's lumbar spine disorder.  

The Veteran was also scheduled for a VA psychiatric examination in October 2007.  The Veteran failed to appear for the examination and the examiner provided no medical nexus opinion on whether the Veteran's psychiatric disorder was related to service or to his lumbar spine disorder.  Despite the lack of medical nexus opinion, the AOJ denied the Veteran's claim for a psychiatric disorder.  However, service treatment records in 1977 and 1978 indicate that the Veteran claimed to be depressed, and VA treatment records document a diagnosis of depression.  Therefore a remand is necessary to obtain a VA examination to address all relevant theories of entitlement, to include both direct and secondary service connection for a psychiatric disorder.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in his statement dated in September 2013, the Veteran reported that there are outstanding medical treatment records from the time he was an inmate under the jurisdiction of the Department of Corrections and the Department of Public Safety.  The Board notes that these medical records have not been received and/or made part of the claims file as of July 2015, nor does it appear that any attempt has been made by VA to obtain those records.   Likewise, private treatment records and workers' compensation records from the 2001 work injury are not of record.  Therefore, remand is necessary for VA to fulfill its duty to assist.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and psychiatric disorders that is not already of record, to include any and all treatment since discharge from service.  Specifically, the AOJ should attempt to secure releases for the October 2001 private records dealing with the Veteran's accident at work, and his inmate treatment records while under the custody of the Department of Corrections and the Department of Public Safety.

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Ask the Veteran for information regarding any Workers' Compensation benefits claims he may have filed, including in which State(s) he filed.  Then, obtain from any pertinent State the records pertinent to the Veteran's claim(s) for Workers' Compensation benefits, as well as the medical records relied upon in considering such claims.  Any negative search should be noted in the record and communicated to the Veteran.

3.  Obtain any relevant VA treatment records from the VA Medical Center in Greenville, NC, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.
 
4.  Furnish the Veteran's file to an orthopedic specialist to provide an addendum medical nexus opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disorder is due to or a result of his two motor vehicle accidents while in-service, or to any other incident of service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the other evidence in the claims file, to include the July 2007 VA examination, the 2001 medical and workers' compensation records, and any other pertinent evidence of record. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder found to be present.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

After reviewing the claim file and examining the Veteran, the examiner should identify each psychiatric disorder present in the Veteran. 

With respect to each currently present psychiatric disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the psychiatric disorder is directly related to the Veteran's period of military service.  The examiner must also offer an opinion as to whether such psychiatric disorder was caused by, or aggravated by, his claimed lumbar spine disorder.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine disorder and psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

